Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following action is in response to the remarks and amendments entered on November 17th, 2020.
Claims 13, 23, 24, 29, and 30 are amended.
Claims 14-22, 25-28, and 31-32 are previously presented. 
Claims 13-32 are pending in the current application.
Objection to the specification has been withdrawn based on amendments made.
Objection to the drawings have been withdrawn based on amendments made.
112b rejections to claims 13, 20, 22, 23, 24, 26, 29, 30, and 32 have been withdrawn based on amendments and arguments made.
This action is made FINAL.
Claim Rejections - 35 USC § 101
Claim 13-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under step 1 of the framework laid out in Alice, the claims are directed toward one of the four statutory categories of inventions, claim 13 is a computer-implemented method, claim 24 is a system, and claim 30 is an article of manufacture.
The examiner has identified independent method claim 13 as the claim that represents claimed invention for analysis and is similar to independent system claim 24 and non-transitory “A computer-implemented method for fusing and analyzing multiple sources of aircraft data”… “detecting, by one or more processors, one or more alerts indicative of the presence of a data anomaly within the one or more portions of aircraft-related data sources”… “identifying, by one or more processors, a type of alert and originating data source associated with each detected alert”… “determining, by the one or more processors, one or more aircraft faults based at least in part on a correlation of the identified types and data sources for detected alerts..”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes. Detecting an alert, and determining a fault based on the alert recites concepts performed in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. 
The limitation directed toward the abstract idea are as follows: 
(a) detecting, by the one or more processors, one or more alerts indicative of the presence of a data anomaly within the one or more portions of aircraft-related data sources; (This can be done by a human, aircrafts typically have a plurality of sensors for different parameters of the aircraft. A human can detect off a screen in the flight deck instrument panel an alert regarding received sensor data.)
(b) identifying, by the one or more processors, a type of alert and originating data source associated with each detected alert; (A human could relate said alert to a specific aircraft system, for instance, a human could receive an alert from sensors regarding the turbine engine.)

Accordingly, the claim method is directed toward an abstract idea, and recites as much as noted above. The additional elements in the claim are the recitation that some steps are performed “by a processor”. The processor in claim 13 is just applying a generic computer component to the recited abstract limitation. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claims 24 and 30 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea.)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of a processor, accessing portions of data from aircraft-related data sources via a processor, and providing an output indicative of determined faults for maintenance of an aircraft. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea without a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of The accessing of portions of data and the providing of an output also do not amount to significantly more as they simply use a computer as a tool to perform an abstract idea. Therefore, claims 13, 24, and 30 are directed to an abstract idea without a practical application. (Step 2A-Prong2: NO. The additional claimed elements are not integrated into a practical application). 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. In the instant application, the processor and the providing of an output. Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Thus, claims 13, 24, and 30 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more.) 
Dependent claims further define the abstract idea that is present in their respective independent claims 13, 24, and 30 and thus correspond to Mental Processes and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an 13-32 are not patent-eligible. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 22, 23, 24, 28, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (U.S. Pub. No. 2011/0115649).
Regarding claim 13:
Smith teaches:
A computer-implemented method for fusing and analyzing multiple sources of aircraft data, comprising: (Smith discloses a system and method that analyzes multiple sources of aircraft data simultaneously.)
accessing, by one or more processors, one or more portions of data from a plurality of aircraft-related data sources for one or more aircraft; ("The method receives alert data indicative of alerts for at least one onboard aircraft subsystem, and processes the received alert data to determine an originating cause of the alerts." [0004]; here Smith shows that data can be accessed from a plurality of aircraft subsystems.)
detecting, by the one or more processors, one or more alerts indicative of a presence of a data anomaly within the one or more portions of aircraft-related data sources; ("In addition, this embodiment of process 500 creates or updates an array of active 
identifying, by the one or more processors, a type of alert and originating data source associated with each detected alert; ("For example, process 500 might identify a cascaded alert from the received alert data and traverse the alert model database to find a parent alert from which the cascaded alert originated. This parent alert may itself correspond to an identifiable originating or root cause. Alternatively, an originating or root cause could be influenced by or otherwise related to this parent alert." [0047]; here smith shows that a processor can identify an alert as a first type of alert (cascaded alert) and traverse the data to find a second type of alert (parent alert). It then identifies that the cascaded alert was originated from the parent alert and that the parent alert is the root cause of the alerts. Therefore smith demonstrates identifying different types of alerts and identifying the originating data source with each detected alert.)
determining, by the one or more processors, one or more aircraft faults based at least in part on a correlation of the identified types and data sources for detected alerts; (Paragraph [0049] shows that once the root cause is identified, it can be associated with the onboard subsystem/s and a fault can be determined. It then provides examples of different types of faults such as "auto landing disabled", "hydraulics system )
and providing, by the one or more processors, an output indicative of the determined one or more aircraft faults for maintenance of the aircraft. ("In typical deployments, the crew alerting system cooperates with the flight displays subsystem 118 (see FIG. 1) to facilitate the display of the originating or root causes and any recommended responses on the display element 122." [0051]; Smith discloses that an output is displayed indicative of the root cause of an alert, or the determined aircraft fault.)

Regarding claim 22:
Smith teaches all of the limitations of claim 1.
Smith further teaches: 
The method of claim 13, wherein a corrective maintenance action is performed based at least in part on the output indicative of the one or more aircraft faults. ("The response dataset correlates originating causes, originating alerts, root causes, and/or alert summaries to recommended responses, procedures, and/or courses of action. In this regard, the recommendations address the corresponding causes and, if executed, are intended to resolve, alleviate, correct, fix, diagnose, treat, or otherwise address the underlying cause(s) of the alerts." [0041].)
Regarding claim 23:
Smith teaches all of the limitations of claim 1.
Smith further teaches:
The method of claim 13, further comprising applying, by the one or more processors, a plurality of aircraft-related data streams for one or more aircraft as an input to a statistical model of preconfigured processing rules, (Smith teaches an alert model (statistical model) that receives as an input, a plurality of alert data from different aircraft subsystems. Paragraph [0019] discloses that the alert model database is pre-loaded (preconfigured processing rules). In paragraph [0031] Smith discloses “During operation of the computing module 200, an input device 214 and/or an output device 216 may be utilized to facilitate the loading or updating of the alert model and response databases that support the intelligent crew alerting technique.” Which shows that the alert model can be updated based on operation of an input device.)
and wherein the one or more detected alerts and the one or more aircraft faults are identified as the output from the statistical model of preconfigured processing rules. ("The method receives first alert data indicative of at least one alert of a first onboard subsystem, traverses the alert model database to determine a root cause of the first alert data" [0006]; here it is shown that the model can be used to analyze alerts and determine the failure or root cause of the alert.)

Regarding claim 24:
Smith teaches:
A system for fusing and analyzing multiple sources of aircraft data, comprising: (Smith discloses a system and method that analyzes multiple sources of aircraft data simultaneously.)
one or more processors; and one or more memory devices, ("The system includes a processing architecture configured to carry out processor-executable instructions, a processor-readable medium accessible by the processing architecture, and processor-executable instructions stored on the processor-readable medium." [0006]; "Examples of the processor-readable medium include an electronic circuit, a semiconductor memory device, a ROM, a flash memory, an erasable ROM (EROM), a floppy diskette, a CD-ROM, an optical disk, a hard disk, or the like." [0016].)
the one or more memory devices storing computer- readable instructions that when executed by the one or more processors cause the one or more processors to perform operations, ("The system includes a processing architecture configured to carry out processor-executable instructions, a processor-readable medium accessible by the processing architecture, and processor-executable instructions stored on the processor-readable medium." [0006].)
the operations comprising: accessing one or more portions of data from a plurality of aircraft-related data sources for one or more aircraft; ("The method receives alert data indicative of alerts for at least one onboard aircraft subsystem, and processes the received alert data to determine an originating cause of the alerts." [0004]; here Smith shows that data can be accessed from a plurality of aircraft subsystems.)
detecting one or more alerts indicative of a presence of a data anomaly within the one or more portions of aircraft-related data sources; ("and processes the received alert data to determine an originating cause of the alerts." [0004]; here smith shows that the )
identifying a type of alert and originating data source associated with each detected alert; ("For example, process 500 might identify a cascaded alert from the received alert data and traverse the alert model database to find a parent alert from which the cascaded alert originated. This parent alert may itself correspond to an identifiable originating or root cause. Alternatively, an originating or root cause could be influenced by or otherwise related to this parent alert." [0047] Here smith shows that a processor can identify an alert as a first type of alert (cascaded alert) and traverse the data to find a second type of alert (parent alert). It then identifies that the cascaded alert was originated from the parent alert and that the parent alert is the root cause of the alerts. Therefore smith demonstrates identifying different types of alerts and identifying the originating data source with each detected alert.)
determining one or more aircraft faults based at least in part on a correlation of the identified types and data sources for detected alerts; (Paragraph [0049] shows that once the root cause is identified, it can be associated with the onboard subsystem/s and a fault can be determined. It then provides examples of different types of faults such as "auto landing disabled", "hydraulics system malfunction", and an example for failure over multiple subsystems "a malfunction of the power distribution unit")
and providing an output indicative of the determined one or more aircraft faults. ("In typical deployments, the crew alerting system cooperates with the flight displays subsystem 118 (see FIG. 1) to facilitate the display of the originating or root causes and )

Regarding claim 28:
Smith teaches all of the limitations of claim 24.
Smith further teaches:
The system of claim 24, wherein the one or more portions of data from a plurality of aircraft-related data sources for one or more aircraft are specific to a given aircraft system such that the one or more detected alerts and the one or more determined aircraft faults are specific to the given aircraft system. (Smith teaches that the plurality of data, the detected alerts, and the determined faults can be for one specific aircraft and for at least one specific onboard aircraft subsystem as seen in paragraph [0004].)

Regarding claim 29:
Smith teaches all of the limitations of claim 24.
Smith further teaches:
The system of claim 24, the operations further comprising applying a plurality of aircraft-related data streams for one or more aircraft as an input to a statistical model of preconfigured processing rules, (Smith teaches an alert model (statistical model) that receives as an input, a plurality of alert data from different aircraft subsystems. Paragraph [0019] discloses that the alert model database is pre-loaded (preconfigured processing rules). In paragraph [0031] Smith discloses “During operation of the computing module 200, an input device 214 and/or an output device 216 may be utilized to facilitate the loading or updating of the alert model and response databases that support the intelligent crew alerting technique.” Which shows that the alert model can be updated based on operation of an input device.)
and wherein the one or more detected alerts and the one or more aircraft faults are identified as output from the statistical model of preconfigured processing rules. ("The method receives first alert data indicative of at least one alert of a first onboard subsystem, traverses the alert model database to determine a root cause of the first alert data" [0006]; here it is shown that the model can be used to analyze alerts and determine the failure or root cause of the alert.)

Regarding claim 30:
Smith teaches:
One or more tangible, non-transitory computer-readable media storing computer-readable instructions that when executed by one or more processors cause the one or more processors to perform operations, the operations comprising: ("Techniques and technologies may be described herein in terms of functional and/or logical block components, and with reference to symbolic representations of operations, processing tasks, and functions that may be performed by various computing components or devices. Such operations, tasks, and functions are sometimes referred to as being computer-executed, computerized, software-implemented, or computer-implemented. )
accessing one or more portions of data from a plurality of aircraft-related data sources for one or more aircraft; ("The method receives alert data indicative of alerts for at least one onboard aircraft subsystem, and processes the received alert data to determine an originating cause of the alerts." [0004]; here Smith shows that data can be accessed from a plurality of aircraft subsystems.)
detecting one or more alerts indicative of a presence of a data anomaly within the one or more portions of aircraft-related data sources; ("and processes the received alert data to determine an originating cause of the alerts." [0004]; here smith shows that the received alert data can be processed and the alerts and their root causes can be detected.)
identifying a type of alert and originating data source associated with each detected alert; ("For example, process 500 might identify a cascaded alert from the received alert data and traverse the alert model database to find a parent alert from which the cascaded alert originated. This parent alert may itself correspond to an identifiable originating or root cause. Alternatively, an originating or root cause could be influenced by or otherwise related to this parent alert." [0047] here smith shows that a processor can identify an alert as a first type of alert (cascaded alert) and traverse the data to find a second type of alert (parent alert). It then identifies that the cascaded alert was originated from the parent alert and that the parent alert is the root cause of the alerts. )
determining one or more aircraft faults based at least in part on a correlation of the identified types and data sources for detected alerts; (Paragraph [0049] shows that once the root cause is identified, it can be associated with the onboard subsystem/s and a fault can be determined. It then provides examples of different types of faults such as "auto landing disabled", "hydraulics system malfunction", and an example for failure over multiple subsystems "a malfunction of the power distribution unit")
and providing an output indicative of the determined one or more aircraft faults. ("In typical deployments, the crew alerting system cooperates with the flight displays subsystem 118 (see FIG. 1) to facilitate the display of the originating or root causes and any recommended responses on the display element 122." [0051]; Smith discloses that an output is displayed indicative of the root cause of an alert, or the determined aircraft fault.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 20110115649) in view of Singh (U.S. Publication No. 20120151290).
Regarding claim 14:
Smith teaches all of the limitations of claim 13 including detecting an alert and determining a fault based on the alert as seen in paragraphs [0045] and [0047] respectively. He does not teach assigning an alert confidence score to the alert. However,
Singh teaches:
The method of claim 13, further comprising assigning, by the one or more processors, an alert confidence score associated with each detected alert; (Paragraph [0019] describes assigning a correlation value to a symptom in relation to a failure mode. The correlation value is commonly known as a causality weight (alert confidence score) and 
and wherein determining one or more aircraft faults is further based at least in part on the alert confidence scores assigned to each detected alert. (Singh teaches an integrated fault model that contains a fully vetted representation of the fault data as described in paragraph [0021]. He also teaches that the fault data is based on many different fault models/symptoms as well as the causality weights assigned to them as described in paragraph [0036].)
Smith and Singh are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the detecting of alerts and determining of faults based on those alerts taught by Smith with the assigning of an alert confidence score to an alert as taught by Singh, in order to determine faults in the aircraft based on the alert confidence score assigned to each detected alert. The suggestion/motivation to combine is that an alert confidence score would allow for the urgent alerts to be addressed first therefore leading to a more efficient fault diagnosis. 

Regarding claim 15:
Smith in view of Singh teaches all of the limitations of claim 14.
Singh further teaches:
The method of claim 14, wherein the alert confidence score corresponds to a quantifiable value indicative of a historical likelihood that a given alert correlates with a given fault. ("However, causality weight values (alert confidence scores) between zero (quantifiable value) and one can also be used, and indicate the level of strength of the correlation between a particular failure mode and a particular symptom (alert)." [0019]. Paragraph [0022] shows that the weight values of the failure modes and the symptoms can be organized into a bipartite graph and that the symptoms can “include the presence of diagnostic trouble codes or the results (historical likelihood) of various diagnostics tests or customer complaints or, in general, any evidence that relates to the given failure mode.”)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 20110115649) in view of Desai (U.S. Publication No. 20080201381).
Regarding claim 16:
Smith teaches all of the limitations of claim 13 including receiving data from a plurality of aircraft-related data sources and determining faults within the data. Smith does not teach the assigning of a data confidence score to a data source, or that the data source confidence score will be used to determine said faults. However,
Desai teaches:
The method of claim 13, further comprising assigning, by the one or more processors, a data source confidence score for each of the aircraft-related data sources; ("In module or block 102, a confidence level may be associated with each data source 104." [0017]; Figure 1.)
and wherein determining one or more aircraft faults is further based at least in part on the data source confidence scores assigned to each of the aircraft-related data sources. (In Figure 1, conflicts in the data are shown being resolved in the resolution engine 118 using source credentials. In paragraph [0032] Desai discloses that source credentials may involve trust/confidence levels in the process of identifying and addressing conflicts in the data.)
Smith and Desai are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the receiving of data from a plurality of data sources and the determining of faults based on those data sources taught by Smith with the assigning of a data confidence score to data source as taught by Desai, in order to determine faults in the aircraft based on the data confidence score assigned to each data source. The suggestion/motivation to combine is that a data source confidence score would allow for the more important data faults to be addressed primarily and would therefore lead to a more efficient fault diagnosis. 

Claims 17, 25, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 20110115649) in view of Singh (U.S. Publication No. 20120151290) in view of Desai (U.S. Publication No. 20080201381).
Regarding claims 17, 25, and 31:
Smith discloses all of the limitations of claims 13, 24, and 30.
Singh teaches:
assigning, by the one or more processors, an alert confidence score associated with each detected alert, wherein each alert confidence score corresponds to a quantifiable value indicative of a historical likelihood that a given alert correlates with a given fault; ("However, causality weight values (alert confidence scores) between zero (quantifiable value) and one can also be used (assigned), and indicate the level of strength of the correlation between a particular failure mode and a particular symptom (alert)." [0019]; Singh also teaches in paragraph [0021] that a fault model can be created based on the analyzed data. In paragraph [0036] Singh further teaches that the data analyzed is based on the causality weights (alert confidence scores) assigned to a given symptom/fault. Paragraph [0022] shows that the weight values of the failure modes and the symptoms can be organized into a bipartite graph and that the symptoms can “include the presence of diagnostic trouble codes or the results (historical likelihood) of various diagnostics tests or customer complaints or, in general, any evidence that relates to the given failure mode.”
Smith and Singh are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the detected alerts taught by Smith, with the assigning of an alert confidence score and the functionality taught by Singh in order to assign alert confidence scores that correspond to a historical likelihood that a given alert correlates with a given fault and using those scores to determine aircraft faults. The suggestion/motivation to combine is that an alert confidence score that corresponds to said historical likelihood would allow for redundant alerts to be filtered 

Smith in view of Singh teaches assigning alert confidence scores to detected alerts that correspond to a quantifiable value indicative of a historical likelihood that a given alert from a certain data source correlates to a given fault and that said alert confidence scores can be used to determine one or more aircraft faults. Smith in view of Singh does not teach that the data sources themselves are assigned a data source confidence score that correspond to a quantifiable value indicative of an importance level of that data source in determining faults or that the data confidence scores can be used to determine faults. However,
Desai teaches:
assigning, by the one or more processors, a data source confidence score for each of the aircraft-related data sources, wherein each data source confidence score corresponds to a quantifiable value indicative of an importance level of that data source in determining aircraft faults; ("In module or block 102, a confidence level may be associated with each data source 104." [0017]; In figure 1, box 102 Desai discloses assigning a confidence level that can be organized into monotonically ascending or 
Smith, Singh and Desai are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data sources taught by Smith in view of Singh with the assigning of a data confidence score to a data source and the functionality taught by Desai, in order to assign a data confidence score that corresponds to a quantifiable value indicative of an importance level of that data source in determining aircraft faults and using those confidence scores to determine aircraft faults and in order to determine aircraft faults based on both the alert confidence score associated with each detected alert and the data confidence scores assigned to each of the aircraft data sources. The suggestion/motivation to combine is that a data source confidence score would allow for the more important data faults to be addressed primarily and would therefore lead to a more efficient fault diagnosis. 

Claims 18, 19, 20, 21, 26, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (U.S. Publication No. 20110115649) in view of Jamrosz (U.S. Patent No. 8019504). 
Regarding claim 18:
Smith teaches all of the limitations of claim 13.
Jamrosz teaches: 
The method of claim 13, wherein the one or more portions of data from a plurality of aircraft-related data sources includes at least one data source providing technical disruption data indicative of disruptions to at least one flight for the one or more aircraft. ("Trend identification may be used for advanced detection of situations, such as, for example, an increasing failure, removal, maintenance man hour, or beyond capability of maintenance rates." [Column 10 lines 39-42]; here Jamrosz shows that the received data can be analyzed to discover trends that are indicative of potential technical disruptions to at least one flight.)
Smith and Jamrosz are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data from a plurality of air-craft data sources as taught by Smith with the technical disruption data taught by Jamrosz in order to analyze data indicative of disruptions to at least one flight for the aircraft. The suggestion/motivation to combine is that the technical disruption data may be used in advanced to detect dangerous situations for crew members and flight attendees and avoid injury or loss of life.
Regarding claim 19:
Smith teaches all of the limitations of claim 13.
Jamrosz teaches:
The method of claim 13, wherein the one or more portions of data from a plurality of aircraft-related data sources includes at least one data source providing maintenance data for the one or more aircraft. ("Operational data, maintenance data, supply data, 
Smith and Jamrosz are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data from a plurality of air-craft data sources as taught by Smith with the maintenance data taught by Jamrosz in order to analyze data indicative of maintenance history. The suggestion/motivation to combine is that the maintenance data may be used in advanced to determine whether or not necessary maintenance has been done to the aircraft between flights. Which would prevent a flight from taking off without being properly serviced for flight.

Regarding claim 20:
Smith teaches all of the limitations of claim 13.
Jamrosz teaches:
The method of claim 13, wherein the one or more portions of data from a plurality of aircraft-related data sources includes at least one data source obtained from a Quick Access Recorder (QAR) associated with the one or more aircraft or at least one data source providing Post Flight Report (PFR) data. ("Data in the detail operation table in tables 336 consists of the daily flight records as reported by the aircraft's pilot. This table may include details, such as, for example, the number of missions, types of missions, and number of flight hours flown." [Column 8 Lines 50-53]; Here Jamrosz is showing data from a source providing Post Flight Report data.)


Regarding claim 21:
Smith teaches all of the limitations of claim 13:
Jamrosz teaches:
The method of claim 13, wherein the one or more portions of data from a plurality of aircraft-related data sources includes at least one data source from a given flight for the one or more aircraft and at least one data source from one or more previous flights for the one or more aircraft. ("Further, this process data may be used to identify progression of a part through a repair cycle and identify the scope and depth of the repair required for the part. The data also may be used to identify current stage of repair for a part." [Column 9 lines 19-23]; Here Jamrosz discloses that the data can include data from a previous repair cycle for an aircraft from a previous flight and the current, present repair cycle for an aircraft from a current flight. In [column 8 lines 50-previous flights) it has completed, types of missions, and number of flight hours flown, which would be a data source from previous flights of the aircraft.)
Smith and Jamrosz are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data from a plurality of air-craft data sources as taught by Smith with at least one data source from a previous and given flight as taught by Jamrosz in order to analyze data indicative an aircraft’s fault history. The suggestion/motivation to combine is that this data may be used in advanced to determine whether or not a given aircraft is known for failing in certain systems in the past. Which could allow for quicker recognition of a cause to repeating fault.
Regarding claim 26:
Smith teaches all of the limitations of claim 24.
Jamrosz teaches:
The system of claim 24, wherein the one or more portions of data from a plurality of aircraft-related data sources includes one or more of at least one data source providing technical disruption data indicative of disruptions to at least one flight for the one or more aircraft, at least one data source providing maintenance data for the one or more aircraft, at least one data source obtained from a Quick Access Recorder (QAR) associated with the one or more aircraft, or at least one data source providing Post Flight Report (PFR) data. ("Data in the detail operation table in tables 336 consists 
Smith and Jamrosz are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data from a plurality of air-craft data sources as taught by Smith with at least one data source from a Quick Access Recorder or a source providing Post Flight Report data as taught by Jamrosz in order to analyze data previously recorded by past pilots. The suggestion/motivation to combine is that this data may be used to detect certain faults that a previous pilot may have made note of from their experience of flying the aircraft. This information can lead to a better fault diagnosis.

Regarding claim 27:
Smith teaches all of the limitations of claim 24.
Jamrosz teaches:
The system of claim 24, wherein the one or more portions of data from a plurality of aircraft-related data sources includes at least one data source from a given flight for the one or more aircraft and at least one data source from one or more previous flights for the one or more aircraft.. ("Further, this process data may be used to identify progression of a part through a repair cycle and identify the scope and depth of the previous flights) it has completed, types of missions, and number of flight hours flown, which would be a data source from previous flights of the aircraft)

Smith and Jamrosz are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data from a plurality of air-craft data sources as taught by Smith with at least one data source from a previous and given flight as taught by Jamrosz in order to analyze data indicative an aircraft’s fault history. The suggestion/motivation to combine is that this data may be used in advanced to determine whether or not a given aircraft is known for failing in certain systems in the past. Which could allow for quicker recognition of a cause to repeating fault.

Regarding claim 32:
Smith teaches all of the limitations of claim 30.
Jamrosz teaches:
The computer-readable media of claim 30, wherein the one or more portions of data from a plurality of aircraft-related data sources includes one or more of at least one data source providing technical disruption data indicative of disruptions to at least one flight for the one or more aircraft, at least one data source providing maintenance data for the one or more aircraft, at least one data source obtained from a Quick Access Recorder (QAR) associated with the one or more aircraft, or at least one data source providing Post Flight Report (PFR) data. ("Data in the detail operation table in tables 336 consists of the daily flight records as reported by the aircraft's pilot. This table may include details, such as, for example, the number of missions, types of missions, and number of flight hours flown." [Column 8 Lines 50-53]. Here Jamrosz is showing data from a source providing Post Flight Report data)

Smith and Jamrosz are analogous art because they are in the same field of art, data analysis for a plurality of data sources. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the data from a plurality of air-craft data sources as taught by Smith with at least one data source from a Quick Access Recorder, a source providing maintenance data, or a source providing Post Flight Report data as taught by Jamrosz in order to analyze data previously recorded by past pilots. The suggestion/motivation to combine is that this data may be used to detect certain faults that a previous pilot may have made note of from their experience of flying the aircraft. This information can lead to a better fault diagnosis.

Response to Arguments
	Regarding the 101 rejection on claim 13, applicant argues that claim 13 does not recite one of the judicial exceptions listed in section 1 of guidance of a (a) mathematical concept; (b) method of organizing human activity; or a (c) mental process. Applicant also argues that accessing one or more portions of data from a plurality of aircraft-related data sources for one or more aircraft and detecting one or more alerts indicative of a presence of a data anomaly within the one or more portions of aircraft-related data sources cannot be practically performed in the human mind. Examiner would first like to point out that the accessing of one or more portions of data from a plurality of air-craft related data sources for one or more aircraft was not determined to be a part of the mental process, but was identified as an additional element that was extra-solution activity under prong 2A. As well, the courts have recognized that receiving or transmitting data over a network claimed at a high level of generality, as claimed in this limitation, is considered well-understood, routine, and conventional in the art as evidenced by 2106.05(d)(II): i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
Applicant’s attention is now directed towards the Step2A analysis of the claim limitations shown again in this action below:
(a) detecting, by the one or more processors, one or more alerts indicative of the presence of a data anomaly within the one or more portions of aircraft-related data sources; (This can be done by a human, aircrafts typically have a plurality of sensors for different parameters of the aircraft. A human can detect off a screen in the flight deck instrument panel an alert regarding received sensor data.)
(b) identifying, by the one or more processors, a type of alert and originating data source associated with each detected alert; (A human could relate said alert to a specific aircraft system, for instance, a human could receive an alert from sensors regarding the turbine engine.)
(c) determining, by the one or more processors, one or more aircraft faults based at least in part on a correlation of the identified types and data sources for detected alerts; (based on the identification of where the alert is coming from, a human could analyze the specific system in person and determine a fault based on the alert, for instance, low oil pressure in one of the engines or a human could notice a faulty flap on the turbine.) 
Here it shows that the claim limitations under their broadest reasonable interpretation are indeed directed towards the judicial exception of a mental process. The provided example 
Applicant argues that claim 13 is not “directed to” a judicial exception as the alleged judicial exception is integrated into a practical application. The claim includes the addition elements of the accessing of portions of data and the providing of an output. These added limitations, completed by a processor, do not amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the addition element of using computer hardware amounts to no more than mere instructions to apply the exception of using a generic computer component. Mere instructions to apply an exception using a generic computer cannot provide an inventive concept. Claims 24 and 30 are also abstract for similar reasons. 

Applicant further argues in regards to claim 13, 24, and 30, that Smith fails to disclose “identifying, by one or more processors, a type of alert and originating data source associated with each detected alert” and “determining, by one or more processors, one or more aircraft faults based at least in part on a correlation of the identified types and data sources for detected alerts.” Applicant’s attention is directed towards paragraph [0047] where it states, "For example, process 500 might identify a cascaded alert from the received alert data and traverse the alert model database to find a parent alert from which the cascaded alert originated. This parent alert may itself correspond to an identifiable originating or root cause. Alternatively, an originating or root cause could be influenced by or otherwise related to this parent alert." Here it shows that a cascaded alert can be identified and used to find a parent alert therefore identifying a type of alert and find an originating or root cause that corresponds to an alert. Paragraph [0049] further explains that the root cause can be associated with any one onboard subsystem or a combination of multiple subsystems, “An originating or root cause may be associated with any one onboard subsystem, or it may be associated with a 
Examiner respectfully submits that the rejections for claims 24, and 30 stand for at least the same reasons noted above with respect to claim 13. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664